Case 2:16-cv-04305-TJH-RAO Document 205 Filed 12/23/19 Page 1 of 5 Page ID #:14296


       AL MOHAJERIAN, CSBN 182013
   1   ANN ANOOSHIAN, CSBN 170264
       MOHAJERIAN, A Professional Law Corp.
   2   1901 Avenue of the Stars, Suite 1100
       Los Angeles, California 90067
   3   Tel: (310) 556-3800/Fax: (310) 556-3817
       Email: al@mohajerian.com; ann@mohajerian.com
   4
       Attorneys for Defendants X17, Inc.
   5   and Francois Navarre
   6
   7                                  UNITED STATE DISTRICT COURT
   8                               CENTRAL DISTRICT OF CALIFORNIA
   9                                        WESTERN DIVISION
  10
  11   HAKIP   ARSHAKYAN,       an     individual,
       MAXIMILLIANO LOPES, an individual, CASE NO.: 2:16-CV-04305-TJH-RAO
  12   ROBERTO MACIEL, an individual,
       SANDRO RODRIGUEZ, an individual,            Assigned for all purposes to Hon. Terry J. Hatter, Jr.
  13                                               Dept. 9B
                                     Plaintiff,
  14                                               ORDER GRANTING DEFENDANTS’ EX
                     vs.                           PARTE APPLICATION TO STRIKE [196]
  15
      X17, INC., a California corporation, FRANCOIS
  16 NAVARRE, an individual,                          Filed: December 19 , 2019
                                                      Time: Under Submission
  17                                      Defendants. Dept: 9B
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                     ORDER
                                                        1
Case 2:16-cv-04305-TJH-RAO Document 205 Filed 12/23/19 Page 2 of 5 Page ID #:14297



   1
   2
   3
   4
   5
   6
   7                               UNITED STATE DISTRICT COURT
   8
                                 CENTRAL DISTRICT OF CALIFORNIA
   9
                                           WESTERN DIVISION
  10
  11   HAKIP  ARSHAKYAN,        an     individual,
       MAXIMILLIANO LOPES, an individual, CASE NO.: 2:16-CV-04305-TJH-RAO
  12   ROBERTO MACIEL, an individual,
       SANDRO RODRIGUEZ, an individual,            Assigned for all purposes to Hon. Terry J. Hatter, Jr.
  13                                               Dept. 9B
                                     Plaintiff,
  14                                               ORDER [196]
                     vs.
  15
      X17, INC., a California corporation, FRANCOIS Ex Parte Application Filed: December 19, 2019
  16 NAVARRE, an individual,                          Time: Under Submission
                                                      Dept: 9B
  17                                      Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                       ORDER
                                                          2
Case 2:16-cv-04305-TJH-RAO Document 205 Filed 12/23/19 Page 3 of 5 Page ID #:14298



   1
   2         The ex parte application to strike non-party Backgrid USA’s opposition to Defendants’ motion

   3   to join Backgrid, was filed by Defendants X17, Inc. and Francois Navarre on December 19, 2019.
   4         On proof made to the satisfaction of the court that the application ought to be granted, IT IS
   5
       ORDERED that the ex parte application of Defendants for an order striking the opposition filed by
   6
       non-party Backgrid USA, be and hereby is, GRANTED.
   7
   8
   9         Dated December 23, 2019                                       _________________________
  10                                                                       Honorable Terry J. Hatter, Jr.
  11
                                                                           United States District Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                     ORDER
                                                         3
Case 2:16-cv-04305-TJH-RAO Document 205 Filed 12/23/19 Page 4 of 5 Page ID #:14299



   1                                           CERTIFICATE OF SERVICE
   2                                            Arshakyan et al v. X17 et al
   3                               US District Court case no. 2:16 -CV-04305-TJH-RAO

   4
   5
       STATE OF CALIFORNIA                    )
   6                                          ) ss.
       COUNTY OF LOS ANGELES                  )
   7
   8          I am employed in the county of LOS ANGELES, State of California. I am over the age of 18
       and not a party to the within action; my business address is: 1901 Avenue of the Stars, Suite 1100,
   9   Los Angeles, CA 90067.
  10
       On December 23, 2019, I served the foregoing document described as Proposed Order Granting
  11   Defendants’ Ex Parte Application to Strike in this action _x_ by placing __ the original _x_ a true copy
       thereof enclosed in sealed envelopes addressed as follows:
  12
  13                                          See Attached Service List

  14   _ X    BY U.S. MAIL I caused said envelope to be deposited in the U.S. Mail, as follows: I am
              “readily familiar” with the firm’s practice of collection and processing correspondence for
  15          mailing. Under that practice, it would be deposited with the U.S. Postal Service on that
  16          same day, with postage thereon fully prepaid, at Los Angeles, California, in the ordinary
              course of business. I am aware that, on motion of the party served, service is presumed
  17          invalid if the postal cancellation date or postage meter date is more than one day after the
              date of deposit for mailing in this affidavit.
  18
  19   _       BY EMAIL OR ELECTRONIC TRANSMISSION:                        As a courtesy, I caused the
              DOCUMENTS to be sent to the person[s] at the email addresses listed above. I did not,
  20          within a reasonable time after the transmission, receive any electronic message or other
              indication that the transmission was unsuccessful.
  21
  22   Executed on December 19, 2019 at Los Angeles, California.

  23          I declare under penalty of perjury under the laws of the State of California that the above is
              true and correct.
  24
                                             _/s/ Anna Contreras___________________
  25                                         Anna Contreras

  26
  27
  28




                                                        Proof of Service
                                                              -4–
Case 2:16-cv-04305-TJH-RAO Document 205 Filed 12/23/19 Page 5 of 5 Page ID #:14300



   1
       Service List
   2   Joshua Shin, Esq.
       Sean M. Kneafsey
   3   The Kneafsey Firm, Inc.
   4   800 Wilshire Blvd. Suite 710
       Los Angeles, CA 90017
   5   jshin@kneafseyfirm.com
       Attorney for Plaintiff
   6
   7   Jeremy Pasternak, Esq.
   8   Law Offices of Jeremy Pasternak
       445 Bush St, Sixth Floor
   9   San Francisco, CA 94108
       Email jdp@pasternaklaw.com
  10   Attorney for Plaintiff
  11
       Greg Durbin, Esq.
  12   Laura Wolfe, Esq.
       McCormick Barstow LLP
  13   7647 N. Fresno St.
  14   Fresno, CA 93720
       Attorneys for Defendant
  15
       Darin T. Beffa
  16
       Beffa Law
  17   445 S. Figueroa St., Suite 3100
       Los Angeles, CA 90071
  18   Email: darin@beffalaw.com
       Attorney for non-party Backgrid USA Inc.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                  Proof of Service
                                                        -5–
